DETAILED ACTION
The Preliminary Amendment has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 48-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haishi et al. (JP 2017189732 A).  Haishi discloses a nonaqueous electrolyte secondary battery separator film transfer device comprising: a transfer path (see Fig. 1, between 1a and 1b) through which a nonaqueous electrolyte secondary battery separator film (f) is transferred; a first magnetic field generation source (3) which is arranged in the transfer path and generates a magnetic field for removing, from the separator film being transferred, a magnetic substance adhering to a first surface of the separator film; and a movement mechanism (see para. 0035) which allows a distance to the first magnetic field generation source from the first surface of the separator film to be variable.  Regarding claim 7, the first magnetic field generation unit is a magnet bar (see Fig. 2).  Regarding claims 48-50, Haishi further discloses a gas discharge assisting mechanism (2) which assists in the removal of the magnetic substance by blowing a gas onto the separator film in a direction from an upstream side and/or a downstream side of the transfer direction of the separator film to a side of the magnetic field generation source (see para. 0028).
Claim(s) 15, 16 and 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (JP 2008152946A).  Yamada discloses a nonaqueous electrolyte secondary battery separator film transfer device comprising: a transfer path (see Fig. 1, path from 20 to 1)  through which a nonaqueous electrolyte secondary battery separator film (2) is transferred; and first (10a) and second (10b) magnetic field generation sources which are arranged in the transfer path on respective sides of first and second surfaces of the separator film, and generate magnetic fields for removing, from the separator film being transferred, magnetic substances adhering to the separator film; and an assisting mechanism (14a, 14b) which assists in the removal of the magnetic substance by the magnetic field generation source..  The first and second magnetic field generation sources are arranged at such positions that the first and second magnetic field generation sources are displaced from each other in a direction in which the separator film is transferred (see Fig. 1).  
Claim(s) 15, 16, 39, 40, 43 and 46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakuma et al. (JP 2004171836 A).  Sakuma discloses a nonaqueous electrolyte secondary battery separator film transfer device comprising: a transfer path (see Fig. 1, path from 2 to 1) through which a nonaqueous electrolyte secondary battery separator film is transferred; and first (12a1) and second (12a2) magnetic field generation sources which are arranged in the transfer path on respective sides of first and second surfaces of the separator film, and generate magnetic fields for removing, from the separator film being transferred, magnetic substances adhering to the separator film; a cover (22) which surrounds the magnetic field generation source and is made of a non-magnetic substance (see para. 0035), the magnetic field generation unit being detachably arranged in the transfer path (see para. 0039). The first and second magnetic field generation sources are arranged at such positions that the first and second magnetic field generation sources are displaced from each other in a direction in which the separator film is transferred (see Fig. 1).  The magnetic field generation unit has a longitudinal shape that extends in a straight line (see Fig. 2, and a guide (23, see para. 0039) is provided, in the transfer path, for sliding the magnetic field generation unit along a longitudinal direction of the magnetic field generation unit so that the magnetic field generation unit is attached.  The cover has an outer surface which is lower in rigidity than an outer surface of the magnetic field generation source (see paras. 0037-0038).  Regarding claim 46, Sakuma discloses an alternative embodiment which includes a cover (34), the cover has an opening provided in a portion where the magnetic field generation source faces the separator film (see Fig. 3), and the cover surrounds a portion other than the portion where the magnetic field generation source faces the separator film (see Fig. 3), the magnetic field generation source has a longitudinal shape that extends in a straight line (see Fig. 3), and the cover, inside of it, holds the magnetic field generation source such that the magnetic field generation source is rotatable about a longitudinal axis of the magnetic field generation source (see para. 0043).  
Allowable Subject Matter
Claims 3, 4, 6, 17-19, 41, 51 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hamada (US 5,000,203) discloses a device in which an electromagnet is used to remove magnetic material from a film; and Baermann (US 2,858,021) discloses a magnetic roller to remove magnetic material from powders, ores, liquids, or gases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653